DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 10-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08-24-2022.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-9 and 13-14 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). 
Claim 1 is rejected because it recites limitations “the ankle opening being positioned above a portion corresponding to a phantom line connecting an upper portion of a calcaneus of the foot of the wearer and upper portions of a medial malleolus and a lateral malleolus of a tibia and a fibula together, the stretchable portion forming a region of the shoe upper body including a portion corresponding to a center of each of the medial malleolus and the lateral malleolus of the foot of the wearer”. This rejection may be obviated by utilizing the term “adapted to” or “configure to" prior to describing the apparatus being used with a human.
Claim 3 is rejected because it recites limitations “a portion corresponding to the medial malleolus of the foot of the wearer through a portion corresponding to a rear side of a heel of the foot to a portion corresponding to the lateral malleolus of the foot”. This rejection may be obviated by utilizing the term “adapted to” or “configure to" prior to describing the apparatus being used with a human.
Claim 5 is rejected because it recites limitations “a portion corresponding to the medial malleolus of the foot of the wearer through a portion corresponding to a rear side of a heel of the foot to a portion corresponding to the lateral malleolus of the foot”. This rejection may be obviated by utilizing the term “adapted to” or “configure to" prior to describing the apparatus being used with a human.
Claim 5 is also rejected because it recites limitations “a first portion corresponding, in position, to the ankle portion of the foot of the wearer; a second portion corresponding, in position, to a talocrural joint of the foot of the wearer; and a third portion corresponding, in position, to a transverse tarsal joint of the foot of the wearer”. This rejection may be obviated by utilizing the term “adapted to” or “configure to" prior to describing the apparatus being used with a human.
Claim 5 is also rejected because it recites limitations “the position including a region corresponding to the calcaneus and a talus of the foot of the wearer and including a region corresponding to an ankle joint and extending from the first portion through the second portion to the third portion” and “the anchor portion aligns the first portion of the shoe upper body with the ankle portion of the wearer”. This rejection may be obviated by utilizing the term “adapted to” or “configure to" prior to describing the apparatus being used with a human.
Claim 6 is also rejected because it recites limitations “corresponding to a region behind the medial malleolus and the lateral malleolus of the foot of the wearer”. This rejection may be obviated by utilizing the term “adapted to” or “configure to" prior to describing the apparatus being used with a human.
Claim 7 is also rejected because it recites limitations “a portion including an area from the medial malleolus and the calcaneus to a transverse tarsal joint of the foot of the wearer”. This rejection may be obviated by utilizing the term “adapted to” or “configure to" prior to describing the apparatus being used with a human.
Claim 8 is also rejected because it recites limitations “corresponding to a portion including an area from the lateral malleolus and the calcaneus to a transverse tarsal joint of the foot of the wearer”. This rejection may be obviated by utilizing the term “adapted to” or “configure to" prior to describing the apparatus being used with a human.
Claim 9 is also rejected because it recites limitations “the portion corresponding to the first portion having a perimeter shorter than a perimeter of the ankle portion of the wearer” and “is in tight contact with the ankle portion of the wearer”. This rejection may be obviated by utilizing the term “adapted to” or “configure to" prior to describing the apparatus being used with a human.
Claim 14 is also rejected because it recites limitations “the heel extension portion protrudes rearward from a portion corresponding to a rear side of the heel of the foot of the wearer”. This rejection may be obviated by utilizing the term “adapted to” or “configure to" prior to describing the apparatus being used with a human.
Any remaining claims are rejected as depending from a rejected base claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-9 and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 3-9, and 14 are rejected because they recite limitations which compare a shoe structure which human part (as analyzed in the 35 USC § 101 section above). The limitations are vague and indefinite since they appear to be directed to a combination of the footwear with a user. Thus, the structural claim limitations are defined and dependent on the size of different wearers, such as new born, toddler, or adult, rendering the clams indefinite.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. In this instant case, claim 2 does not provide more limitations into claim 1 which it is depended.

Any remaining claims are rejected as depending from a rejected base claim.
In the art rejections below the claims have been treated as best understood by the examiner. 
Thus, for the express purpose of an examination on the merits and due to the fact that the claims mostly used human part to indicate the location or size of the footwear structure; therefore, the claims limitations are interpreted to be similar as applicant figure 3.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-9 and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roser (20100319215).
Regarding claim 1, Roser discloses a shoe comprising: 
a sole (fig 15A-B, member 701); and 
a shoe upper, the shoe upper including a shoe upper body (fig 15A-B, members 713 and 715), the shoe upper body including: 
an ankle opening (fig 15A-B, top portion of member 707) through which a foot of a wearer of the shoe is inserted into the shoe; and 
a stretchable portion made of a stretchable material (fig 15A-B, member 704 and 714, para 0350), 
in a side view, the ankle opening being positioned above a portion corresponding to a phantom line connecting an upper portion of a calcaneus of the foot of the wearer and upper portions of a medial malleolus and a lateral malleolus of a tibia and a fibula together (fig 15A-B, para 0350 and 0352), 
the stretchable portion forming a region of the shoe upper body including a portion corresponding to a center of each of the medial malleolus and the lateral malleolus of the foot of the wearer and including a position of the ankle opening  (fig 15A-B, para 0350 and 0352), and 
the stretchable portion being configured so as to be deformed from a non-stretched state to a stretched state and elastically recover from the stretched state to the non-stretched state (fig 15A-B, para 0350 and 0352).
Regarding claim 2, Roser discloses the ankle opening is positioned near an upper side of the portion corresponding to the phantom line in the side view  (fig 15A-B, para 0350 and 0352).  
Regarding claim 3, Roser discloses the stretchable portion continuously extends from a portion corresponding to the medial malleolus of the foot of the wearer through a portion corresponding to a rear side of a heel of the foot to a portion corresponding to the lateral malleolus of the foot (fig 15A-B, para 0350 and 0352).  
Regarding claim 4, Roser discloses the shoe upper further includes a reinforcement portion (fig 15A, member 706) provided on at least one of an outer or inner surface of the stretchable portion.  
Regarding claim 5, Roser discloses the shoe upper further includes an anchor portion arranged at a position corresponding to a portion of the foot of the wearer including an ankle portion above the medial malleolus and the lateral malleolus (fig 15A-B, para 0350 and 0352), 
the shoe upper body is configured to cover an area from a toe portion of the foot of the wearer to the ankle portion (fig 15A-B, para 0350 and 0352), the shoe upper body includes: 
a first portion corresponding, in position, to the ankle portion of the foot of the wearer (fig 15A-B, para 0350 and 0352); 
a second portion corresponding, in position, to a talocrural joint of the foot of the wearer (fig 15A-B, para 0350 and 0352); and 
a third portion corresponding, in position, to a transverse tarsal joint of the foot of the wearer (fig 15A-B, para 0350 and 0352), 
the anchor portion is configured to align the first portion of the shoe upper body with the ankle portion of the wearer (fig 15A-B, para 0350 and 0352), 
the stretchable portion is arranged at a position of the shoe upper body, the position including a region corresponding to the calcaneus and a talus of the foot of the wearer and including a region corresponding to an ankle joint and extending from the first portion through the second portion to the third portion (fig 15A-B, para 0350 and 0352), and 
in a state in which the anchor portion aligns the first portion of the shoe upper body with the ankle portion of the wearer, the stretchable portion is deformed from the non-stretched state to the stretched state and elastically recovers from the stretched state to the non-stretched state (fig 15A-B, para 0350 and 0352).  
Regarding claim 6, Roser discloses the shoe upper further includes a first reinforcement portion provided on at least one of an outer or inner surface of the stretchable portion and made of a stretchable material, and the first reinforcement portion is arranged at a position of the shoe upper body, the position being located below the first portion and corresponding to a region behind the medial malleolus and the lateral malleolus of the foot of the wearer (fig 15A annotated below).  
Regarding claim 7, Roser discloses the shoe upper further includes a second reinforcement portion provided on at least one of an outer or inner surface of the stretchable portion and made of a stretchable material, and  the second reinforcement portion is arranged at a position on a medial side of the shoe upper body, the position being located below the first portion and corresponding to a portion including an area from the medial malleolus and the calcaneus to a transverse tarsal joint of the foot of the wearer (fig 15A annotated below).  

    PNG
    media_image1.png
    388
    446
    media_image1.png
    Greyscale

Regarding claim 8, Roser discloses the shoe upper further includes a third reinforcement portion provided on at least one of an outer or inner surface of the stretchable portion and made of a stretchable material, and the third reinforcement portion is arranged at a position on a lateral side of the shoe upper body, the position being located below the first portion and corresponding to a portion including an area from the lateral malleolus and the calcaneus to a transverse tarsal joint of the foot of the wearer (fig 15A annotated above).  
Regarding claim 9, Roser discloses the stretchable portion has a substantially tubular shape and includes a portion corresponding to the first portion, the portion corresponding to the first portion having a perimeter shorter than a perimeter of the ankle portion of the wearer, and the stretchable portion is configured to extend in a circumferential direction from the non-stretched state, in a state in which the portion of the stretchable portion corresponding to the first portion is in tight contact with the ankle portion of the wearer (fig 15A-B, members 704 and 714, para 0348 to 0350).  
Regarding claim 13, Roser discloses the stretchable portion is configured so as to be deformed from the non-stretched state to the stretched state as the foot of the wearer shifts from a rearwardly inclined position to an erect position (para 0350 and 0352).  
Regarding claim 14, Roser discloses an inner surface of the stretchable portion is provided with a heel extension portion covering a heel of the foot of the wearer and its surrounding area from sides and behind, and in a cross-sectional view taken along a foot length direction, the heel extension portion protrudes rearward from a portion corresponding to a rear side of the heel of the foot of the wearer (fig 15A-B, member 718, para 0347).
Conclusion
The prior art made of record and not relied upon, is listed on the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-THIEU L NGUYEN whose telephone number is (571)270-0476. The examiner can normally be reached M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA D. HUYNH can be reached on (571)272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAO-THIEU L NGUYEN/Examiner, Art Unit 3732